
	
		II
		Calendar No. 533
		110th CONGRESS
		1st Session
		S. 506
		[Report No. 110–241]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Mr. Lautenberg (for
			 himself, Ms. Snowe,
			 Mrs. Boxer, Mrs. Clinton, Mr.
			 Lieberman, Mr. Sanders,
			 Mr. Cardin, Mr.
			 Menendez, Mr. Kerry,
			 Ms. Klobuchar, Mr. Whitehouse, Mrs.
			 Feinstein, Mr. Lugar, and
			 Mr. Dodd) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			December 12, 2007
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve efficiency in the Federal
		  Government through the use of high-performance green buildings, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 High-Performance Green Buildings Act
			 of 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Office of High-Performance Green
				Buildings
					Sec. 101. Oversight.
					Sec. 102. Office of High-Performance
				Green Buildings.
					Sec. 103. Green Building Advisory
				Committee.
					Sec. 104. Public outreach.
					Sec. 105. Research and
				development.
					Sec. 106. Budget and life-cycle costing
				and contracting.
					Sec. 107. Authorization of
				appropriations.
					TITLE II—Healthy High-Performance
				Schools
					Sec. 201. Definition of high-performance
				school.
					Sec. 202. Grants for healthy school
				environments.
					Sec. 203. Model guidelines for siting of
				school facilities.
					Sec. 204. Public outreach.
					Sec. 205. Environmental health
				program.
					Sec. 206. Authorization of
				appropriations.
					TITLE III—Strengthening Federal
				Leadership
					Sec. 301. Incentives.
					Sec. 302. Federal
				procurement.
					Sec. 303. Federal green building
				performance.
					TITLE IV—Demonstration
				project
					Sec. 401. Coordination of
				goals.
					Sec. 402. Authorization of
				appropriations.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of General Services.
			(2)CommitteeThe term Committee means the
			 Green Building Advisory Committee established under section 103(a).
			(3)DirectorThe term Director means the
			 individual appointed to the position established under section 101(a).
			(4)Federal facility
				(A)In generalThe term Federal facility
			 means any building or facility the intended use of which requires the building
			 or facility to be—
					(i)accessible to the public; and
					(ii)constructed or altered by or on behalf of
			 the United States.
					(B)ExclusionsThe term Federal facility does
			 not include a privately-owned residential or commercial structure that is not
			 leased by the Federal Government.
				(5)High-performance green
			 buildingThe term
			 high-performance green building means a building—
				(A)that, during its life-cycle—
					(i)reduces energy, water, and material
			 resource use and the generation of waste;
					(ii)improves indoor environmental quality,
			 including protecting indoor air quality during construction, using low-emitting
			 materials, improving thermal comfort, and improving lighting and acoustic
			 environments that affect occupant health and productivity;
					(iii)improves indoor and outdoor impacts of the
			 building on human health and the environment;
					(iv)increases the use of environmentally
			 preferable products, including biobased, recycled content, and nontoxic
			 products with lower life-cycle impacts;
					(v)increases reuse and recycling
			 opportunities; and
					(vi)integrates systems in the building;
			 and
					(B)for which, during its planning, design, and
			 construction, the environmental and energy impacts of building location and
			 site design are considered.
				(6)Life cycleThe term life cycle, with
			 respect to a high-performance green building, means all stages of the useful
			 life of the building (including components, equipment, systems, and controls of
			 the building) beginning at conception of a green building project and
			 continuing through site selection, design, construction, landscaping,
			 commissioning, operation, maintenance, renovation, deconstruction or
			 demolition, removal, and recycling of the green building.
			(7)Life-cycle assessmentThe term life-cycle assessment
			 means a comprehensive system approach for measuring the environmental
			 performance of a product or service over the life of the product or service,
			 beginning at raw materials acquisition and continuing through manufacturing,
			 transportation, installation, use, reuse, and end-of-life waste
			 management.
			(8)Life-cycle costingThe term life-cycle costing,
			 with respect to a high-performance green building, means a technique of
			 economic evaluation that—
				(A)sums, over a given study period, the costs
			 of initial investment (less resale value), replacements, operations (including
			 energy use), and maintenance and repair of an investment decision; and
				(B)is expressed—
					(i)in present value terms, in the case of a
			 study period equivalent to the longest useful life of the building, determined
			 by taking into consideration the typical life of such a building in the area in
			 which the building is to be located; or
					(ii)in annual value terms, in the case of any
			 other study period.
					(9)OfficeThe term Office means the
			 Office of High-Performance Green Buildings established under section
			 102(a).
			IOffice of High-Performance Green
			 Buildings
			101.Oversight
				(a)In generalThe Administrator shall establish within
			 the General Services Administration, and appoint an individual to serve as
			 Director in, a position in the career-reserved Senior Executive service,
			 to—
					(1)establish and manage the Office in
			 accordance with section 102; and
					(2)carry out other duties as required under
			 this Act.
					(b)CompensationThe compensation of the Director shall not
			 exceed the maximum rate of basic pay for the Senior Executive Service under
			 section 5382 of title 5, United States Code, including any applicable
			 locality-based comparability payment that may be authorized under section
			 5304(h)(2)(C) of that title.
				102.Office of High-Performance Green
			 Buildings
				(a)EstablishmentThe Director shall establish within the
			 General Services Administration an Office of High-Performance Green
			 Buildings.
				(b)DutiesThe Director shall—
					(1)ensure full coordination of
			 high-performance green building information and activities within the General
			 Services Administration and all relevant Federal agencies, including, at a
			 minimum—
						(A)the Environmental Protection Agency;
						(B)the Office of the Federal Environmental
			 Executive;
						(C)the Office of Federal Procurement
			 Policy;
						(D)the Department of Energy;
						(E)the Department of Health and Human
			 Services;
						(F)the Department of Defense; and
						(G)such other Federal agencies as the Director
			 considers to be appropriate;
						(2)establish a senior-level green building
			 advisory committee, which shall provide advice and recommendations in
			 accordance with section 103;
					(3)identify and biennially reassess improved
			 or higher rating standards recommended by the Committee;
					(4)establish a national high-performance green
			 building clearinghouse in accordance with section 104, which shall provide
			 green building information through—
						(A)outreach;
						(B)education; and
						(C)the provision of technical
			 assistance;
						(5)ensure full coordination of research and
			 development information relating to high-performance green building initiatives
			 under section 105;
					(6)identify and develop green building
			 standards that could be used for all types of Federal facilities in accordance
			 with section 105;
					(7)establish green practices that can be used
			 throughout the life of a Federal facility;
					(8)review and analyze current Federal budget
			 practices and life-cycle costing issues, and make recommendations to Congress,
			 in accordance with section 106; and
					(9)complete and submit the report described in
			 subsection (c).
					(c)ReportNot later than 2 years after the date of
			 enactment of this Act, and biennially thereafter, the Director shall submit to
			 Congress a report that—
					(1)describes the status of the green building
			 initiatives under this Act and other Federal programs in effect as of the date
			 of the report, including—
						(A)the extent to which the programs are being
			 carried out in accordance with this Act; and
						(B)the status of funding requests and
			 appropriations for those programs;
						(2)identifies within the planning, budgeting,
			 and construction process all types of Federal facility procedures that inhibit
			 new and existing Federal facilities from becoming high-performance green
			 buildings as measured by—
						(A)a silver rating, as defined by the
			 Leadership in Energy and Environmental Design Building Rating System standard
			 established by the United States Green Building Council (or an equivalent
			 rating obtained through a comparable system); or
						(B)an improved or higher rating standard, as
			 identified by the Committee;
						(3)identifies inconsistencies, as reported to
			 the Committee, in Federal law with respect to product acquisition guidelines
			 and high-performance product guidelines;
					(4)recommends language for uniform standards
			 for use by Federal agencies in environmentally responsible acquisition;
					(5)in coordination with the Office of
			 Management and Budget, reviews the budget process for capital programs with
			 respect to alternatives for—
						(A)restructuring of budgets to require the use
			 of complete energy- and environmental-cost accounting;
						(B)using operations expenditures in
			 budget-related decisions while simultaneously incorporating productivity and
			 health measures (as those measures can be quantified by the Office, with the
			 assistance of universities and national laboratories);
						(C)permitting Federal agencies to retain all
			 identified savings accrued as a result of the use of life cycle costing;
			 and
						(D)identifying short- and long-term cost
			 savings that accrue from high-performance green buildings, including those
			 relating to health and productivity;
						(6)identifies green, self-sustaining
			 technologies to address the operational needs of Federal facilities in times of
			 national security emergencies, natural disasters, or other dire
			 emergencies;
					(7)summarizes and highlights development, at
			 the State and local level, of green building initiatives, including Executive
			 orders, policies, or laws adopted promoting green building (including the
			 status of implementation of those initiatives); and
					(8)includes, for the 2-year period covered by
			 the report, recommendations to address each of the matters, and a plan for
			 implementation of each recommendation, described in paragraphs (1) through
			 (6).
					(d)ImplementationThe Office shall carry out each plan for
			 implementation of recommendations under subsection (c)(7).
				103.Green Building Advisory Committee
				(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Director shall establish an advisory committee, to
			 be known as the Green Building Advisory Committee.
				(b)Membership
					(1)In generalThe Committee shall be composed of
			 representatives of, at a minimum—
						(A)each agency referred to in section
			 102(b)(1); and
						(B)other relevant agencies and entities, as
			 determined by the Director, including at least 1 representative of each
			 of—
							(i)State and local governmental green building
			 programs;
							(ii)independent green building associations or
			 councils;
							(iii)building experts, including architects,
			 material suppliers, and construction contractors;
							(iv)security advisors focusing on national
			 security needs, natural disasters, and other dire emergency situations;
			 and
							(v)environmental health experts, including
			 those with experience in children's health.
							(2)Non-Federal membersThe total number of non-Federal members on
			 the Committee at any time shall not exceed 15.
					(c)MeetingsThe Director shall establish a regular
			 schedule of meetings for the Committee.
				(d)DutiesThe Committee shall provide advice and
			 expertise for use by the Director in carrying out the duties under this Act,
			 including such recommendations relating to Federal activities carried out under
			 sections 104 through 106 as are agreed to by a majority of the members of the
			 Committee.
				(e)FACA
			 ExemptionThe Committee shall
			 not be subject to section 14 of the Federal Advisory Committee Act (5 U.S.C.
			 App.).
				104.Public outreachThe Director, in coordination with the
			 Committee, shall carry out public outreach to inform individuals and entities
			 of the information and services available Government-wide by—
				(1)establishing and maintaining a national
			 high-performance green building clearinghouse, including on the Internet,
			 that—
					(A)identifies existing similar efforts and
			 coordinates activities of common interest; and
					(B)provides information relating to
			 high-performance green buildings, including hyperlinks to Internet sites that
			 describe related activities, information, and resources of—
						(i)the Federal Government;
						(ii)State and local governments;
						(iii)the private sector (including
			 nongovernmental and nonprofit entities and organizations); and
						(iv)other relevant organizations, including
			 those from other countries;
						(2)identifying and recommending educational
			 resources for implementing high-performance green building practices, including
			 security and emergency benefits and practices;
				(3)providing access to technical assistance on
			 using tools and resources to make more cost-effective, energy-efficient,
			 health-protective, and environmentally beneficial decisions for constructing
			 high-performance green buildings, including tools available to conduct
			 life-cycle costing and life-cycle assessment;
				(4)providing information on application
			 processes for certifying a high-performance green building, including
			 certification and commissioning;
				(5)providing technical information, market
			 research, or other forms of assistance or advice that would be useful in
			 planning and constructing high-performance green buildings; and
				(6)using such other methods as are determined
			 by the Director to be appropriate.
				105.Research and development
				(a)EstablishmentThe Director, in coordination with the
			 Committee, shall—
					(1)(A)survey existing research and studies
			 relating to high-performance green buildings; and
						(B)coordinate activities of common
			 interest;
						(2)develop and recommend a high-performance
			 green building research plan that—
						(A)identifies information and research needs,
			 including the relationships between human health, occupant productivity, and
			 each of—
							(i)emissions from materials and products in
			 the building;
							(ii)natural day lighting;
							(iii)ventilation choices and
			 technologies;
							(iv)heating, cooling, and system control
			 choices and technologies;
							(v)moisture control and mold;
							(vi)maintenance, cleaning, and pest control
			 activities;
							(vii)acoustics; and
							(viii)other issues relating to the health,
			 comfort, productivity, and performance of occupants of the building; and
							(B)promotes the development and dissemination
			 of high-performance green building measurement tools that, at a minimum, may be
			 used—
							(i)to monitor and assess the life-cycle
			 performance of facilities (including demonstration projects) built as
			 high-performance green buildings; and
							(ii)to perform life-cycle assessments;
							(3)assist the budget and life-cycle costing
			 functions of the Office under section 106;
					(4)study and identify potential benefits of
			 green buildings relating to security, natural disaster, and emergency needs of
			 the Federal Government; and
					(5)support other research initiatives
			 determined by the Office.
					(b)Indoor air qualityThe Director, in consultation with the
			 Committee, shall develop and carry out a comprehensive indoor air quality
			 program for all Federal facilities to ensure the safety of Federal workers and
			 facility occupants—
					(1)during new construction and renovation of
			 facilities; and
					(2)in existing facilities.
					106.Budget and life-cycle costing and
			 contracting
				(a)EstablishmentThe Director, in coordination with the
			 Committee, shall—
					(1)identify, review, and analyze current
			 budget and contracting practices that affect achievement of high-performance
			 green buildings, including the identification of barriers to green building
			 life-cycle costing and budgetary issues;
					(2)develop guidance and conduct training
			 sessions with budget specialists and contracting personnel from Federal
			 agencies and budget examiners to apply life-cycle cost criteria to actual
			 projects;
					(3)identify tools to aid life-cycle cost
			 decisionmaking; and
					(4)explore the feasibility of incorporating
			 the benefits of green buildings, such as security benefits, into a cost-budget
			 analysis to aid in life-cycle costing for budget and decision making
			 processes.
					107.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $4,000,000 for each of
			 fiscal years 2008 through 2012, to remain available until expended.
			IIHealthy High-Performance Schools
			201.Definition of high-performance
			 schoolIn this title, the term
			 high-performance school has the meaning given the term
			 healthy, high-performance school building in
			 section
			 5586 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7277e).
			202.Grants for healthy school
			 environmentsThe Administrator
			 of the Environmental Protection Agency, in consultation with the Secretary of
			 Education, may provide grants to qualified State agencies for use in—
				(1)providing technical assistance for programs
			 of the Environmental Protection Agency (including the Tools for Schools Program
			 and the Healthy School Environmental Assessment Tool) to schools for use in
			 addressing environmental issues; and
				(2)development of State school environmental
			 quality plans that include—
					(A)standards for school building design,
			 construction, and renovation; and
					(B)identification of ongoing school building
			 environmental problems in the State and recommended solutions to address those
			 problems, including assessment of information on the exposure of children to
			 environmental hazards in school facilities.
					203.Model guidelines for siting of school
			 facilitiesThe Administrator
			 of the Environmental Protection Agency, in consultation with the Secretary of
			 Education and the Secretary of Health and Human Services, shall develop school
			 site selection guidelines that account for—
				(1)the special vulnerability of children to
			 hazardous substances or pollution exposures in any case in which the potential
			 for contamination at a potential school site exists;
				(2)modes of transportation available to
			 students and staff; and
				(3)the potential use of a school at the site
			 as an emergency shelter.
				204.Public outreach
				(a)In generalThe Administrator of the Environmental
			 Protection Agency shall provide to the Director information relating to all
			 activities carried out under this title, which the Director shall include in
			 the report described in section 102(c).
				(b)Public outreachThe Director shall ensure, to the maximum
			 extent practicable, that the public clearinghouse established under section 104
			 receives and makes available information on the exposure of children to
			 environmental hazards in school facilities, as provided by the Administrator of
			 the Environmental Protection Agency.
				205.Environmental health program
				(a)In generalThe Administrator of the Environmental
			 Protection Agency, in consultation with the Secretary of Education, the
			 Secretary of Health and Human Services, and other relevant agencies, shall
			 issue guidelines for use by the State in developing and implementing an
			 environmental health program for schools that—
					(1)takes into account the status and findings
			 of Federal research initiatives established under this Act and other relevant
			 Federal law with respect to school facilities, including relevant updates on
			 trends in the field, such as the impact of school facility environments on
			 student and staff—
						(A)health, safety, and productivity;
			 and
						(B)disabilities or special needs;
						(2)provides research using relevant tools
			 identified or developed in accordance with section 105(a) to quantify the
			 relationships between—
						(A)human health, occupant productivity, and
			 student performance; and
						(B)with respect to school facilities, each
			 of—
							(i)pollutant emissions from materials and
			 products;
							(ii)natural day lighting;
							(iii)ventilation choices and
			 technologies;
							(iv)heating and cooling choices and
			 technologies;
							(v)moisture control and mold;
							(vi)maintenance, cleaning, and pest control
			 activities;
							(vii)acoustics; and
							(viii)other issues relating to the health,
			 comfort, productivity, and performance of occupants of the school
			 facilities;
							(3)provides technical assistance on siting,
			 design, management, and operation of school facilities, including facilities
			 used by students with disabilities or special needs;
					(4)collaborates with federally funded
			 pediatric environmental health centers to assist in on-site school
			 environmental investigations;
					(5)assists States and the public in better
			 understanding and improving the environmental health of children; and
					(6)provides to the Office a biennial report of
			 all activities carried out under this title, which the Director shall include
			 in the report described in section 102(c).
					(b)Public outreachThe Director shall ensure, to the maximum
			 extent practicable, that the public clearinghouse established under section 104
			 receives and makes available—
					(1)information from the Administrator of the
			 Environmental Protection Agency that is contained in the report described in
			 subsection (a)(6); and
					(2)information on the exposure of children to
			 environmental hazards in school facilities, as provided by the Administrator of
			 the Environmental Protection Agency.
					206.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $10,000,000 for the
			 period of fiscal years 2008 through 2012, to remain available until
			 expended.
			IIIStrengthening Federal Leadership
			301.IncentivesAs soon as practicable after the date of
			 enactment of this Act, the Director shall identify incentives to encourage the
			 use of green buildings and related technology in the operations of the Federal
			 Government, including through—
				(1)the provision of recognition awards;
			 and
				(2)the maximum feasible retention of financial
			 savings in the annual budgets of Federal agencies.
				302.Federal procurement
				(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Director of the Office of Federal Procurement
			 Policy, in consultation with the Director and the Under Secretary of Defense
			 for Acquisition, Technology, and Logistics, shall promulgate revisions of the
			 applicable acquisition regulations, to take effect as of the date of
			 promulgation of the revisions—
					(1)to direct any Federal procurement
			 executives involved in the acquisition, construction, or major renovation
			 (including contracting for the construction or major renovation) of any
			 facility, to the maximum extent practicable—
						(A)to employ integrated design
			 principles;
						(B)to optimize building and systems energy
			 performance;
						(C)to protect and conserve water;
						(D)to enhance indoor environmental quality;
			 and
						(E)to reduce environmental impacts of
			 materials and waste flows; and
						(2)to direct Federal procurement executives
			 involved in leasing buildings, to give preference to the lease of facilities
			 that, to the maximum extent practicable—
						(A)are energy-efficient; and
						(B)have applied contemporary high-performance
			 and sustainable design principles during construction or renovation.
						(b)GuidanceNot later than 90 days after the date of
			 promulgation of the revised regulations under subsection (a), the Director
			 shall issue guidance to all Federal procurement executives providing direction
			 and the option to renegotiate the design of proposed facilities, renovations
			 for existing facilities, and leased facilities to incorporate improvements that
			 are consistent with this section.
				303. Federal green building
			 performance
				(a)In generalNot later than October 31 of each of the 2
			 fiscal years following the fiscal year in which this Act is enacted, and at
			 such times thereafter as the Comptroller General of the United States
			 determines to be appropriate, the Comptroller General of the United States
			 shall, with respect to the fiscal years that have passed since the preceding
			 report—
					(1)conduct an audit of the implementation of
			 this Act; and
					(2)submit to the Office, the Committee, the
			 Administrator, and Congress a report describing the results of the
			 audit.
					(b)ContentsAn audit under subsection (a) shall include
			 a review, with respect to the period covered by the report under subsection
			 (a)(2), of—
					(1)budget, life-cycle costing, and contracting
			 issues, using best practices identified by the Comptroller General of the
			 United States and heads of other agencies in accordance with section
			 106;
					(2)the level of coordination among the Office,
			 the Office of Management and Budget, and relevant agencies;
					(3)the performance of the Office in carrying
			 out the implementation plan;
					(4)the design stage of high-performance green
			 building measures;
					(5)high-performance building data that were
			 collected and reported to the Office; and
					(6)such other matters as the Comptroller
			 General of the United States determines to be appropriate.
					(c)Environmental Stewardship
			 ScorecardThe Director shall
			 consult with the Committee to enhance, and assist in the implementation of, the
			 Environmental Stewardship Scorecard announced at the White House summit on
			 Federal sustainable buildings in January 2006, to measure the implementation by
			 each Federal agency of sustainable design and green building
			 initiatives.
				IVDemonstration project
			401.Coordination of goals
				(a)In generalThe Director shall establish guidelines to
			 implement a demonstration project to contribute to the research goals of the
			 Office.
				(b)Projects
					(1)In generalIn accordance with guidelines established
			 by the Director under subsection (a) and the duties of the Director described
			 in title I, the Director shall carry out 3 demonstration projects.
					(2)Location of projectsEach project carried out under paragraph
			 (1) shall be located in a Federal building in a State recommended by the
			 Director in accordance with subsection (c).
					(3)RequirementsEach project carried out under paragraph
			 (1) shall—
						(A)provide for the evaluation of the
			 information obtained through the conduct of projects and activities under this
			 Act; and
						(B)achieve a platinum rating, as defined by
			 the Leadership in Energy and Environmental Design Building Rating System
			 standard established by the United States Green Building Council (or an
			 equivalent rating obtained through a comparable system).
						(c)CriteriaWith respect to the existing or proposed
			 Federal facility at which a demonstration project under this section is
			 conducted, the Federal facility shall—
					(1)be an appropriate model for a project
			 relating to—
						(A)the effectiveness of high-performance
			 technologies;
						(B)analysis of materials, components, and
			 systems, including the impact on the health of building occupants;
						(C)life-cycle costing and life-cycle
			 assessment of building materials and systems; and
						(D)location and design that promote access to
			 the Federal facility through walking, biking, and mass transit; and
						(2)possess sufficient technological and
			 organizational adaptability.
					(d)ReportNot later than 1 year after the date of
			 enactment of this Act, and annually thereafter through September 30, 2013, the
			 Director shall submit to the Administrator a report that describes the status
			 of and findings regarding the demonstration project.
				402.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out the Federal demonstration project
			 described in section 401(b) $10,000,000 for the period of fiscal years 2008
			 through 2012, to remain available until expended.
			
	
		1.Short title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the High-Performance Green
			 Buildings Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					TITLE I—Office of High-Performance Green
				Buildings
					Sec. 101. Oversight.
					Sec. 102. Office of High-Performance Green
				Buildings.
					Sec. 103. Green Building Advisory
				Committee.
					Sec. 104. Public outreach.
					Sec. 105. Research and development.
					Sec. 106. Budget and life-cycle costing and
				contracting.
					Sec. 107. Authorization of
				appropriations.
					TITLE II—Healthy High-Performance
				Schools
					Sec. 201. Definition of high-performance
				school.
					Sec. 202. Grants for healthy school
				environments.
					Sec. 203. Model guidelines for siting of school
				facilities.
					Sec. 204. Public outreach.
					Sec. 205. Environmental health
				program.
					Sec. 206. Authorization of
				appropriations.
					TITLE III—Strengthening Federal
				Leadership
					Sec. 301. Incentives.
					Sec. 302. Federal procurement.
					Sec. 303. Federal green building
				performance.
					Sec. 304. Storm water runoff
				requirements for Federal development projects.
					TITLE IV—Demonstration project
					Sec. 401. Coordination of goals.
					Sec. 402. Authorization of
				appropriations.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)high-performance green
			 buildings—
					(A)reduce energy, water, and
			 material resource use and the generation of waste;
					(B)improve indoor
			 environmental quality, and protect indoor air quality by, for example, using
			 materials that emit fewer or no toxic chemicals into the indoor air;
					(C)improve thermal
			 comfort;
					(D)improve lighting and the
			 acoustic environment;
					(E)improve the health and
			 productivity of individuals who live and work in the buildings;
					(F)improve indoor and
			 outdoor impacts of the buildings on human health and the environment;
					(G)increase the use of
			 environmentally preferable products, including biobased, recycled, and nontoxic
			 products with lower lifecycle impacts; and
					(H)increase opportunities
			 for reuse of materials and for recycling;
					(2)during the planning,
			 design, and construction of a high-performance green building, the
			 environmental and energy impacts of building location and site design, the
			 minimization of energy and materials use, and the environmental impacts of the
			 building are considered;
				(3)according to the United
			 States Green Building Council, certified green buildings, as compared to
			 conventional buildings—
					(A)use an average of 36
			 percent less total energy (and in some cases up to 50 to 70 percent less total
			 energy);
					(B)use 30 percent less
			 water; and
					(C)reduce waste costs, often
			 by 50 to 90 percent;
					(4)the benefits of
			 high-performance green buildings are important, because in the United States,
			 buildings are responsible for approximately—
					(A)39 percent of primary
			 energy use;
					(B)12 percent of potable
			 water use;
					(C)136,000,000 tons of
			 building-related construction and demolition debris;
					(D)70 percent of United
			 States resource consumption; and
					(E)70 percent of electricity
			 consumption;
					(5)green building
			 certification programs can be highly beneficial by disseminating up-to-date
			 information and expertise regarding high-performance green buildings, and by
			 providing third-party verification of green building design, practices, and
			 materials, and other aspects of buildings; and
				(6)a July 2006 study
			 completed for the General Services Administration, entitled Sustainable
			 Building Rating Systems Summary, concluded that—
					(A)green building standards
			 are an important means to encourage better practices;
					(B)the Leadership in Energy
			 and Environmental Design (LEED) standard for green building certification is
			 currently the dominant system in the United States market and is being
			 adapted to multiple markets worldwide; and
					(C)there are other useful
			 green building certification or rating programs in various stages of
			 development and adoption, including the Green Globes program and other rating
			 systems.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to encourage the Federal
			 Government to act as an example for State and local governments, the private
			 sector, and individuals by building high-performance green buildings that
			 reduce energy use and environmental impacts;
				(2)to establish an Office
			 within the General Services Administration, and a Green Building Advisory
			 Committee, to advance the goals of conducting research and development and
			 public outreach, and to move the Federal Government toward construction of
			 high-performance green buildings;
				(3)to encourage States,
			 local governments, and school systems to site, build, renovate, and operate
			 high-performance green schools through the adoption of voluntary guidelines for
			 those schools, the dissemination of grants, and the adoption of environmental
			 health plans and programs;
				(4)to strengthen Federal
			 leadership on high-performance green buildings through the adoption of
			 incentives for high-performance green buildings, and improved green procurement
			 by Federal agencies; and
				(5)to demonstrate that
			 high-performance green buildings can and do provide significant benefits, in
			 order to encourage wider adoption of green building practices, through the
			 adoption of demonstration projects.
				3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of General Services.
			(2)CommitteeThe term Committee means the
			 Green Building Advisory Committee established under section 103(a).
			(3)DirectorThe term Director means the
			 individual appointed to the position established under section 101(a).
			(4)Federal facility
				(A)In generalThe term Federal facility
			 means any building or facility the intended use of which requires the building
			 or facility to be—
					(i)accessible to the public; and
					(ii)constructed or altered by or on behalf of
			 the United States.
					(B)ExclusionsThe term Federal facility does
			 not include a privately-owned residential or commercial structure that is not
			 leased by the Federal Government.
				(5)High-performance green
			 buildingThe term
			 high-performance green building means a building—
				(A)that, during its life-cycle—
					(i)reduces energy, water, and material
			 resource use and the generation of waste;
					(ii)improves indoor environmental quality,
			 including protecting indoor air quality during construction, using low-emitting
			 materials, improving thermal comfort, and improving lighting and acoustic
			 environments that affect occupant health and productivity;
					(iii)improves indoor and outdoor impacts of the
			 building on human health and the environment;
					(iv)increases the use of environmentally
			 preferable products, including biobased, recycled content, and nontoxic
			 products with lower life-cycle impacts;
					(v)increases reuse and recycling
			 opportunities; and
					(vi)integrates systems in the building;
			 and
					(B)for which, during its planning, design, and
			 construction, the environmental and energy impacts of building location and
			 site design are considered.
				(6)Life cycleThe term life cycle, with
			 respect to a high-performance green building, means all stages of the useful
			 life of the building (including components, equipment, systems, and controls of
			 the building) beginning at conception of a green building project and
			 continuing through site selection, design, construction, landscaping,
			 commissioning, operation, maintenance, renovation, deconstruction or
			 demolition, removal, and recycling of the green building.
			(7)Life-cycle assessmentThe term life-cycle assessment
			 means a comprehensive system approach for measuring the environmental
			 performance of a product or service over the life of the product or service,
			 beginning at raw materials acquisition and continuing through manufacturing,
			 transportation, installation, use, reuse, and end-of-life waste
			 management.
			(8)Life-cycle costingThe term life-cycle costing,
			 with respect to a high-performance green building, means a technique of
			 economic evaluation that—
				(A)sums, over a given study period, the costs
			 of initial investment (less resale value), replacements, operations (including
			 energy use), and maintenance and repair of an investment decision; and
				(B)is expressed—
					(i)in present value terms, in the case of a
			 study period equivalent to the longest useful life of the building, determined
			 by taking into consideration the typical life of such a building in the area in
			 which the building is to be located; or
					(ii)in annual value terms, in the case of any
			 other study period.
					(9)OfficeThe term Office means the
			 Office of High-Performance Green Buildings established under section
			 102(a).
			IOffice of High-Performance Green
			 Buildings
			101.Oversight
				(a)In generalThe Administrator shall establish within
			 the General Services Administration, and appoint an individual to serve as
			 Director in, a position in the career-reserved Senior Executive service,
			 to—
					(1)establish and manage the Office in
			 accordance with section 102; and
					(2)carry out other duties as required under
			 this Act.
					(b)CompensationThe compensation of the Director shall not
			 exceed the maximum rate of basic pay for the Senior Executive Service under
			 section 5382 of title 5, United States Code, including any applicable
			 locality-based comparability payment that may be authorized under section
			 5304(h)(2)(C) of that title.
				102.Office of High-Performance Green
			 Buildings
				(a)EstablishmentThe Director shall establish within the
			 General Services Administration an Office of High-Performance Green
			 Buildings.
				(b)DutiesThe Director shall—
					(1)ensure full coordination of
			 high-performance green building information and activities within the General
			 Services Administration and all relevant Federal agencies, including, at a
			 minimum—
						(A)the Environmental Protection Agency;
						(B)the Office of the Federal Environmental
			 Executive;
						(C)the Office of Federal Procurement
			 Policy;
						(D)the Department of Energy;
						(E)the Department of Health and Human
			 Services;
						(F)the Department of Defense; and
						(G)such other Federal agencies as the Director
			 considers to be appropriate;
						(2)establish a senior-level green building
			 advisory committee, which shall provide advice and recommendations in
			 accordance with section 103;
					(3)identify and biennially reassess improved
			 or higher rating standards recommended by the Committee;
					(4)establish a national high-performance green
			 building clearinghouse in accordance with section 104, which shall provide
			 green building information through—
						(A)outreach;
						(B)education; and
						(C)the provision of technical
			 assistance;
						(5)ensure full coordination of research and
			 development information relating to high-performance green building initiatives
			 under section 105;
					(6)identify and develop green building
			 standards that could be used for all types of Federal facilities in accordance
			 with section 105;
					(7)establish green practices that can be used
			 throughout the life of a Federal facility;
					(8)review and analyze current Federal budget
			 practices and life-cycle costing issues, and make recommendations to Congress,
			 in accordance with section 106; and
					(9)complete and submit the report described in
			 subsection (c).
					(c)ReportNot later than 2 years after the date of
			 enactment of this Act, and biennially thereafter, the Director shall submit to
			 Congress a report that—
					(1)describes the status of the green building
			 initiatives under this Act and other Federal programs in effect as of the date
			 of the report, including—
						(A)the extent to which the programs are being
			 carried out in accordance with this Act; and
						(B)the status of funding requests and
			 appropriations for those programs;
						(2)identifies within the
			 planning, budgeting, and construction process all types of Federal facility
			 procedures that inhibit new and existing Federal facilities from becoming
			 high-performance green buildings, as measured by the standard for
			 high-performance green buildings identified in accordance with subsection
			 (d);
					(3)identifies inconsistencies, as reported to
			 the Committee, in Federal law with respect to product acquisition guidelines
			 and high-performance product guidelines;
					(4)recommends language for uniform standards
			 for use by Federal agencies in environmentally responsible acquisition;
					(5)in coordination with the Office of
			 Management and Budget, reviews the budget process for capital programs with
			 respect to alternatives for—
						(A)restructuring of budgets to require the use
			 of complete energy- and environmental-cost accounting;
						(B)using operations expenditures in
			 budget-related decisions while simultaneously incorporating productivity and
			 health measures (as those measures can be quantified by the Office, with the
			 assistance of universities and national laboratories);
						(C)permitting Federal agencies to retain all
			 identified savings accrued as a result of the use of life cycle costing;
			 and
						(D)identifying short- and long-term cost
			 savings that accrue from high-performance green buildings, including those
			 relating to health and productivity;
						(6)identifies green, self-sustaining
			 technologies to address the operational needs of Federal facilities in times of
			 national security emergencies, natural disasters, or other dire
			 emergencies;
					(7)summarizes and highlights development, at
			 the State and local level, of green building initiatives, including Executive
			 orders, policies, or laws adopted promoting green building (including the
			 status of implementation of those initiatives); and
					(8)includes, for the 2-year period covered by
			 the report, recommendations to address each of the matters, and a plan for
			 implementation of each recommendation, described in paragraphs (1) through
			 (6).
					(d)Identification of
			 standard
					(1)In
			 generalFor the purpose of subsection (c)(2), not later than 60
			 days after the date of enactment of this Act, the Director shall identify a
			 standard that the Director determines to be the most likely to encourage a
			 comprehensive and environmentally-sound approach to certification of green
			 buildings.
					(2)BasisThe
			 standard identified under paragraph (1) shall be based on—
						(A)a biennial study, which
			 shall be carried out by the Director to compare and evaluate standards;
						(B)the ability and
			 availability of assessors and auditors to independently verify the criteria and
			 measurement of metrics at the scale necessary to implement this Act;
						(C)the ability of the
			 applicable standard-setting organization to collect and reflect public
			 comment;
						(D)the ability of the
			 standard to be developed and revised through a consensus-based process;
						(E)an evaluation of the
			 adequacy of the standard, which shall give credit for—
							(i)efficient and sustainable
			 use of water, energy, and other natural resources;
							(ii)use of renewable energy
			 sources;
							(iii)improved indoor
			 environmental quality through enhanced indoor air quality, thermal comfort,
			 acoustics, day lighting, pollutant source control, and use of low-emission
			 materials and building system controls; and
							(iv)such other criteria as
			 the Director determines to be appropriate; and
							(F)national recognition
			 within the building industry.
						(3)Biennial
			 reviewThe Director shall—
						(A)conduct a biennial review
			 of the standard identified under paragraph (1); and
						(B)include the results of
			 each biennial review in the report required to be submitted under subsection
			 (c).
						(e)ImplementationThe Office shall carry out each plan for
			 implementation of recommendations under subsection (c)(7).
				103.Green Building Advisory Committee
				(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Director shall establish an advisory committee, to
			 be known as the Green Building Advisory Committee.
				(b)Membership
					(1)In generalThe Committee shall be composed of
			 representatives of, at a minimum—
						(A)each agency referred to in section
			 102(b)(1); and
						(B)other relevant agencies and entities, as
			 determined by the Director, including at least 1 representative of each
			 of—
							(i)State and local governmental green building
			 programs;
							(ii)independent green building associations or
			 councils;
							(iii)building experts, including architects,
			 material suppliers, and construction contractors;
							(iv)security advisors focusing on national
			 security needs, natural disasters, and other dire emergency situations;
			 and
							(v)environmental health experts, including
			 those with experience in children's health.
							(2)Non-Federal membersThe total number of non-Federal members on
			 the Committee at any time shall not exceed 15.
					(c)MeetingsThe Director shall establish a regular
			 schedule of meetings for the Committee.
				(d)DutiesThe Committee shall provide advice and
			 expertise for use by the Director in carrying out the duties under this Act,
			 including such recommendations relating to Federal activities carried out under
			 sections 104 through 106 as are agreed to by a majority of the members of the
			 Committee.
				(e)FACA
			 ExemptionThe Committee shall
			 not be subject to section 14 of the Federal Advisory Committee Act (5 U.S.C.
			 App.).
				104.Public outreachThe Director, in coordination with the
			 Committee, shall carry out public outreach to inform individuals and entities
			 of the information and services available Government-wide by—
				(1)establishing and maintaining a national
			 high-performance green building clearinghouse, including on the Internet,
			 that—
					(A)identifies existing similar efforts and
			 coordinates activities of common interest; and
					(B)provides information relating to
			 high-performance green buildings, including hyperlinks to Internet sites that
			 describe related activities, information, and resources of—
						(i)the Federal Government;
						(ii)State and local governments;
						(iii)the private sector (including
			 nongovernmental and nonprofit entities and organizations); and
						(iv)other relevant organizations, including
			 those from other countries;
						(2)identifying and recommending educational
			 resources for implementing high-performance green building practices, including
			 security and emergency benefits and practices;
				(3)providing access to technical assistance on
			 using tools and resources to make more cost-effective, energy-efficient,
			 health-protective, and environmentally beneficial decisions for constructing
			 high-performance green buildings, including tools available to conduct
			 life-cycle costing and life-cycle assessment;
				(4)providing information on application
			 processes for certifying a high-performance green building, including
			 certification and commissioning;
				(5)providing technical information, market
			 research, or other forms of assistance or advice that would be useful in
			 planning and constructing high-performance green buildings; and
				(6)using such other methods as are determined
			 by the Director to be appropriate.
				105.Research and development
				(a)EstablishmentThe Director, in coordination with the
			 Committee, shall—
					(1)(A)survey existing research and studies
			 relating to high-performance green buildings; and
						(B)coordinate activities of common
			 interest;
						(2)develop and recommend a high-performance
			 green building research plan that—
						(A)identifies information and research needs,
			 including the relationships between human health, occupant productivity, and
			 each of—
							(i)emissions from materials and products in
			 the building;
							(ii)natural day lighting;
							(iii)ventilation choices and
			 technologies;
							(iv)heating, cooling, and system control
			 choices and technologies;
							(v)moisture control and mold;
							(vi)maintenance, cleaning, and pest control
			 activities;
							(vii)acoustics; and
							(viii)other issues relating to the health,
			 comfort, productivity, and performance of occupants of the building; and
							(B)promotes the development and dissemination
			 of high-performance green building measurement tools that, at a minimum, may be
			 used—
							(i)to monitor and assess the life-cycle
			 performance of facilities (including demonstration projects) built as
			 high-performance green buildings; and
							(ii)to perform life-cycle assessments;
							(3)assist the budget and life-cycle costing
			 functions of the Office under section 106;
					(4)study and identify potential benefits of
			 green buildings relating to security, natural disaster, and emergency needs of
			 the Federal Government; and
					(5)support other research initiatives
			 determined by the Office.
					(b)Indoor air qualityThe Director, in consultation with the
			 Committee, shall develop and carry out a comprehensive indoor air quality
			 program for all Federal facilities to ensure the safety of Federal workers and
			 facility occupants—
					(1)during new construction and renovation of
			 facilities; and
					(2)in existing facilities.
					106.Budget and life-cycle costing and
			 contracting
				(a)EstablishmentThe Director, in coordination with the
			 Committee, shall—
					(1)identify, review, and analyze current
			 budget and contracting practices that affect achievement of high-performance
			 green buildings, including the identification of barriers to green building
			 life-cycle costing and budgetary issues;
					(2)develop guidance and conduct training
			 sessions with budget specialists and contracting personnel from Federal
			 agencies and budget examiners to apply life-cycle cost criteria to actual
			 projects;
					(3)identify tools to aid life-cycle cost
			 decisionmaking; and
					(4)explore the feasibility of incorporating
			 the benefits of green buildings, such as security benefits, into a cost-budget
			 analysis to aid in life-cycle costing for budget and decision making
			 processes.
					107.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $4,000,000 for each of
			 fiscal years 2008 through 2012, to remain available until expended.
			IIHealthy High-Performance Schools
			201.Definition of high-performance
			 schoolIn this title, the term
			 high-performance school has the meaning given the term
			 healthy, high-performance school building in
			 section
			 5586 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7277e).
			202.Grants for healthy school
			 environmentsThe Administrator
			 of the Environmental Protection Agency, in consultation with the Secretary of
			 Education, may provide grants to qualified State agencies for use in—
				(1)providing technical assistance for programs
			 of the Environmental Protection Agency (including the Tools for Schools Program
			 and the Healthy School Environmental Assessment Tool) to schools for use in
			 addressing environmental issues; and
				(2)development of State school environmental
			 quality plans that include—
					(A)standards for school building design,
			 construction, and renovation; and
					(B)identification of ongoing school building
			 environmental problems in the State and recommended solutions to address those
			 problems, including assessment of information on the exposure of children to
			 environmental hazards in school facilities.
					203.Model guidelines for siting of school
			 facilitiesThe Administrator
			 of the Environmental Protection Agency, in consultation with the Secretary of
			 Education and the Secretary of Health and Human Services, shall develop
			 voluntary school site selection guidelines that account for—
				(1)the special vulnerability of children to
			 hazardous substances or pollution exposures in any case in which the potential
			 for contamination at a potential school site exists;
				(2)modes of transportation available to
			 students and staff;
				(3)the efficient use of
			 energy; and
				(4)the potential use of a school at the site
			 as an emergency shelter.
				204.Public outreach
				(a)In generalThe Administrator of the Environmental
			 Protection Agency shall provide to the Director information relating to all
			 activities carried out under this title, which the Director shall include in
			 the report described in section 102(c).
				(b)Public outreachThe Director shall ensure, to the maximum
			 extent practicable, that the public clearinghouse established under section 104
			 receives and makes available information on the exposure of children to
			 environmental hazards in school facilities, as provided by the Administrator of
			 the Environmental Protection Agency.
				205.Environmental health program
				(a)In generalThe Administrator of the Environmental
			 Protection Agency, in consultation with the Secretary of Education, the
			 Secretary of Health and Human Services, and other relevant agencies, shall
			 issue voluntary guidelines for use by the State in developing and implementing
			 an environmental health program for schools that—
					(1)takes into account the status and findings
			 of Federal research initiatives established under this Act and other relevant
			 Federal law with respect to school facilities, including relevant updates on
			 trends in the field, such as the impact of school facility environments on
			 student and staff—
						(A)health, safety, and productivity;
			 and
						(B)disabilities or special needs;
						(2)provides research using relevant tools
			 identified or developed in accordance with section 105(a) to quantify the
			 relationships between—
						(A)human health, occupant productivity, and
			 student performance; and
						(B)with respect to school facilities, each
			 of—
							(i)pollutant emissions from materials and
			 products;
							(ii)natural day lighting;
							(iii)ventilation choices and
			 technologies;
							(iv)heating and cooling choices and
			 technologies;
							(v)moisture control and mold;
							(vi)maintenance, cleaning, and pest control
			 activities;
							(vii)acoustics; and
							(viii)other issues relating to the health,
			 comfort, productivity, and performance of occupants of the school
			 facilities;
							(3)provides technical assistance on siting,
			 design, management, and operation of school facilities, including facilities
			 used by students with disabilities or special needs;
					(4)collaborates with federally funded
			 pediatric environmental health centers to assist in on-site school
			 environmental investigations;
					(5)assists States and the public in better
			 understanding and improving the environmental health of children; and
					(6)provides to the Office a biennial report of
			 all activities carried out under this title, which the Director shall include
			 in the report described in section 102(c).
					(b)Public outreachThe Director shall ensure, to the maximum
			 extent practicable, that the public clearinghouse established under section 104
			 receives and makes available—
					(1)information from the Administrator of the
			 Environmental Protection Agency that is contained in the report described in
			 subsection (a)(6); and
					(2)information on the exposure of children to
			 environmental hazards in school facilities, as provided by the Administrator of
			 the Environmental Protection Agency.
					206.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $10,000,000 for the
			 period of fiscal years 2008 through 2012, to remain available until
			 expended.
			IIIStrengthening Federal Leadership
			301.IncentivesAs soon as practicable after the date of
			 enactment of this Act, the Director shall identify incentives to encourage the
			 use of green buildings and related technology in the operations of the Federal
			 Government, including through—
				(1)the provision of recognition awards;
			 and
				(2)the maximum feasible retention of financial
			 savings in the annual budgets of Federal agencies.
				302.Federal procurement
				(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Director of the Office of Federal Procurement
			 Policy, in consultation with the Director and the Under Secretary of Defense
			 for Acquisition, Technology, and Logistics, shall promulgate revisions of the
			 applicable acquisition regulations, to take effect as of the date of
			 promulgation of the revisions—
					(1)to direct any Federal procurement
			 executives involved in the acquisition, construction, or major renovation
			 (including contracting for the construction or major renovation) of any
			 facility, to the maximum extent practicable—
						(A)to employ integrated design
			 principles;
						(B)to optimize building and systems energy
			 performance;
						(C)to protect and conserve water;
						(D)to enhance indoor environmental quality;
			 and
						(E)to reduce environmental impacts of
			 materials and waste flows; and
						(2)to direct Federal procurement executives
			 involved in leasing buildings, to give preference to the lease of facilities
			 that, to the maximum extent practicable—
						(A)are energy-efficient; and
						(B)have applied contemporary high-performance
			 and sustainable design principles during construction or renovation.
						(b)GuidanceNot later than 90 days after the date of
			 promulgation of the revised regulations under subsection (a), the Director
			 shall issue guidance to all Federal procurement executives providing direction
			 and the option to renegotiate the design of proposed facilities, renovations
			 for existing facilities, and leased facilities to incorporate improvements that
			 are consistent with this section.
				303. Federal green building
			 performance
				(a)In generalNot later than October 31 of each of the 2
			 fiscal years following the fiscal year in which this Act is enacted, and at
			 such times thereafter as the Comptroller General of the United States
			 determines to be appropriate, the Comptroller General of the United States
			 shall, with respect to the fiscal years that have passed since the preceding
			 report—
					(1)conduct an audit of the implementation of
			 this Act; and
					(2)submit to the Office, the Committee, the
			 Administrator, and Congress a report describing the results of the
			 audit.
					(b)ContentsAn audit under subsection (a) shall include
			 a review, with respect to the period covered by the report under subsection
			 (a)(2), of—
					(1)budget, life-cycle costing, and contracting
			 issues, using best practices identified by the Comptroller General of the
			 United States and heads of other agencies in accordance with section
			 106;
					(2)the level of coordination among the Office,
			 the Office of Management and Budget, and relevant agencies;
					(3)the performance of the Office in carrying
			 out the implementation plan;
					(4)the design stage of high-performance green
			 building measures;
					(5)high-performance building data that were
			 collected and reported to the Office; and
					(6)such other matters as the Comptroller
			 General of the United States determines to be appropriate.
					(c)Environmental Stewardship
			 ScorecardThe Director shall
			 consult with the Committee to enhance, and assist in the implementation of, the
			 Environmental Stewardship Scorecard announced at the White House summit on
			 Federal sustainable buildings in January 2006, to measure the implementation by
			 each Federal agency of sustainable design and green building
			 initiatives.
				304.Storm water runoff
			 requirements for Federal development projectsThe sponsor of any development or
			 redevelopment project involving a Federal facility with a footprint that
			 exceeds 5,000 square feet shall use site planning, design, construction, and
			 maintenance strategies for the property to maintain, to the maximum extent
			 technically feasible, the predevelopment hydrology of the property with regard
			 to the temperature, rate, volume, and duration of flow.
			IVDemonstration project
			401.Coordination of goals
				(a)In generalThe Director shall establish guidelines to
			 implement a demonstration project to contribute to the research goals of the
			 Office.
				(b)Projects
					(1)In generalIn accordance with guidelines established
			 by the Director under subsection (a) and the duties of the Director described
			 in title I, the Director shall carry out 3 demonstration projects.
					(2)Location of projectsEach project carried out under paragraph
			 (1) shall be located in a Federal building in a State recommended by the
			 Director in accordance with subsection (c).
					(3)RequirementsEach project carried out under paragraph
			 (1) shall—
						(A)provide for the evaluation of the
			 information obtained through the conduct of projects and activities under this
			 Act; and
						(B)achieve the highest available rating under
			 the standard identified pursuant to section 102(d).
						(c)CriteriaWith respect to the existing or proposed
			 Federal facility at which a demonstration project under this section is
			 conducted, the Federal facility shall—
					(1)be an appropriate model for a project
			 relating to—
						(A)the effectiveness of high-performance
			 technologies;
						(B)analysis of materials, components, and
			 systems, including the impact on the health of building occupants;
						(C)life-cycle costing and life-cycle
			 assessment of building materials and systems; and
						(D)location and design that promote access to
			 the Federal facility through walking, biking, and mass transit; and
						(2)possess sufficient technological and
			 organizational adaptability.
					(d)ReportNot later than 1 year after the date of
			 enactment of this Act, and annually thereafter through September 30, 2013, the
			 Director shall submit to the Administrator a report that describes the status
			 of and findings regarding the demonstration project.
				402.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out the Federal demonstration project
			 described in section 401(b) $10,000,000 for the period of fiscal years 2008
			 through 2012, to remain available until expended.
			
	
		December 12, 2007
		Reported with an amendment
	
